—Judgment unanimously affirmed. Memorandum: Defendant was convicted following a jury trial of criminal possession of a controlled substance in the third degree (Penal Law § 220.16 [1]) and criminal possession of a controlled substance in the seventh degree (Penal Law § 220.03). His contention that County Court erred in permitting a police officer to testify concerning defendant’s intent to sell drugs is not preserved for our review because defendant failed to raise that contention at trial (see, People v Espinal, 174 AD2d 500, lv denied 79 NY2d 826). In any event, we conclude that any error is harmless (see, People v Goodwine, 177 AD2d 708, lv denied 79 NY2d 920).
We reject the further contention of defendant that there was no probable cause for his arrest. Defendant was observed in a *889high crime area handing another person a sandwich baggie in exchange for money and, when the police approached, defendant fled and threw a baggie containing cocaine. Under the circumstances, the police had probable cause to arrest defendant (see, People v Jones, 90 NY2d 835). (Appeal from Judgment of Monroe County Court, Connell, J. — Criminal Possession Controlled Substance, 3rd Degree.) Present — Denman, P. J., Green, Scudder, Callahan and Balio, JJ.